DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 05/11/2021 amended claims 1, 2, 7, 15, 16 and added claims 19 and 20.  Claims 1-20 are pending and rejected.

Objection/s to the Application, Drawings and Claims
The filing on 05/11/2021 appropriately amended the title and addressed the objection/s of the drawings; hence the objections to the title and the drawings made in the last office action are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Loose (US 20120184364 A1).
Regarding claim 7, Loose teaches a gaming machine (Fig. 1-9) comprising: a projector (602/604/702) that projects light so as to project an image; a first screen (608/706) upon which light projected from the projector (602/604/702) is incident so as to form a projected image thereon; and a second screen (606/704) overlapping a sub-portion of the first screen (608/706) such that the sub-portion of the first screen (608/706) overlapped by the second screen (606/704) is hidden from view from a perspective of a forward observer ([0066], [0073]), the second screen (606/704) configured to display an image different from the projected image on the first screen (608/706; Fig. 6a and 7); wherein the projector projects, onto the second screen, a projection image corresponding to content of a game executed on the gaming machine ([0047], [0051]-[0060]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder (US 20090069069 A1).
Regarding claim 1, Crowder teaches, in many different embodiments, a display system (Fig. 1-18) for a gaming machine, comprising: an electronic display device (LCD 108-109) provided on a front surface of the gaming machine to display game information; a projection screen (12 of 110) having a curved surface (12) extending from a lower end region thereof to an upper end region thereof, the curved surface (12) corresponding to the upper end region extending such that it is positioned more forward as compared to the curved surface (12) corresponding to the lower end region, a portion of the curved surface (12) extending above the electronic display device (LCD 108-109); and a projector (18) positioned rearward of the projection screen (12 of 110), the projector (18) configured to project a projection image corresponding to contents of a game executed on the gaming machine via a reflector (62) such that an image corresponding to a game is displayed on the projection screen (12 of 110; Fig. 4; [0039], [0067], [0068], [0070], [0073], [0084], [0085], and [0093]). 

Regarding claim 2, Crowder further teaches the curved surface (12) extending from the lower end region to the upper end region forms an arc having a concave surface (Fig. 17B). 
Regarding claim 3, Crowder further teaches a portion of the curved surface (12) extends along at least one lateral side of the electronic display device (LCD 108-109; Fig. 17B). 
Regarding claim 4, Crowder further teaches a portion of the curved surface (12) extends below the electronic display device (LCD 108-109; Fig. 17B). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine various element/s of the above embodiments together into one embodiment; because it is suggested by Crowder ([0094]-[0095]).
Regarding claim 17, the combination of Loose and Crowder further teaches the electronic display device (LCD 108-109 of Crowder) is a LED-type or LCD-type electronic display ([0066], [0073] of Crowder).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder in view of Wudtke (US D714875 S).
Regarding claims 5 and 6, Crowder does not explicitly teach the projection screen is common to a plurality of gaming machines. 
Wudtke teaches having the projection screen being common to a plurality of gaming machines where the projection screen common to the plurality of gaming machines is formed from a plurality of projection surface members (Fig. 1-4).  Furthermore, having the projection 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Crowder with Wudtke; because it allows coordinating displayed graphics to many users at the same time. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder in view of Lee (US D820915 S).
Regarding claims 19 and 20, Crowder does not explicitly teach the projection screen has an outer curved surface that is concave and extends from the lower end region thereof to an upper end region thereof or an inner curved surface that is convex and extends from the lower end region thereof to an upper end region thereof.
Lee teaches the projection screen has an outer curved surface that is concave and extends from the lower end region thereof to an upper end region thereof; and an inner curved surface that is convex and extends from the lower end region thereof to an upper end region thereof (Fig. 4 and 5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Crowder with Lee; because it improves visibility when the screen is made larger.

Claims 8-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loose in view of Crowder (US 20090069069 A1).

Crowder further teaches an electronic display device (LCD 100, LCD 108-109 or 300) disposed proximate the first screen (12 of 110 or 12 of 100) and second screen (LCD 108-109 or LCD 100; Fig. 1, 14, and 17B; [0086]). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Loose with Crowder; because it provides a more complete gaming system.
Regarding claim 9, the combination of Loose and Crowder further teaches a portion of the first screen (12 of 110 of Crowder) is disposed above the electronic display device (LCD 100 or 300; Fig. 1, 14, and 17B; [0086] of Crowder). 
Regarding claim 10, the combination of Loose and Crowder further teaches a portion of the first screen (12 of 100 of Crowder) is disposed below the electronic display device (LCD 108-109 or 300; Fig. 1, 14, and 17B; [0086] of Crowder). 
Regarding claim 11, the combination of Loose and Crowder further teaches a portion of the first screen (12 of 110 or 12 of 100 of Crowder) is disposed on at least one lateral side of the electronic display device (LCD 100, LCD 108-109 or 300; Fig. 1, 14 and 17B; [0086] of Crowder). 
Regarding claim 12, the combination of Loose and Crowder further teaches a portion of the second screen (LCD 108-109 or LCD 100 of Crowder) is disposed on at least one lateral side of the electronic display device (300; [0086] of Crowder). 
Regarding claim 13, the combination of Loose and Crowder further teaches the first screen (12 of 110 of Crowder) has a curved surface (12 of Crowder) extending from a lower end region thereof to an upper end region thereof, the curved surface (12 of Crowder) corresponding 
Regarding claim 14, Loose does not explicitly teach the second screen has a curved surface extending from a lower end region thereof to an upper end region thereof, the curved surface corresponding to the upper end region extending such that it is positioned more forward on the gaming machine as compared to the curved surface corresponding to the lower end region.  But Loose teaches “[o]ther combinations of flat, curved or other shaped screens 606 and 608 are possible for other applications.”  ([0047]).
Crowder further teaches the second screen (LCD 100 of Crowder) has a curved surface ([0066] of Crowder) extending from a lower end region thereof to an upper end region thereof, ([0066] of Crowder). 
Crowder does not explicitly teach the curved surface corresponding to the upper end region extending such that it is positioned more forward on the gaming machine as compared to the curved surface corresponding to the lower end region.
Lacking criticality to the functionality of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to adjust the orientation of the curved surface such that the curved surface corresponding to the upper end region extending such that it is positioned more forward on the gaming machine as compared to the curved surface corresponding to the lower end region.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).
Regarding claim 15, Loose further teaches the curved surface of the first screen (608/706) forms an arc having a concave surface (Fig. 16a and 7). 
Regarding claim 16, Loose does not explicitly teach further teaches the curved surface of the second screen (606/704) forms an arc complementary to that sub-portion of the first screen (608/706) that is overlapped (Fig. 6a and 7).  Loose teaches “[o]ther combinations of flat, curved or other shaped screens 606 and 608 are possible for other applications.”  ([0047]).
Lacking criticality to the functionality of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to adjust the orientation of the curved surface such that the curved surface corresponding to the upper end region extending such that it is positioned more forward on the gaming machine as compared to the curved surface corresponding to the lower end region.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an 
Regarding claim 18, the combination of Loose and Crowder further teaches the electronic display device (LCD 108-109 of Crowder) is a LED-type or LCD-type electronic display ([0066], [0073] of Crowder). 

Response to Arguments
Applicant's arguments with respect to the objection/s of the Drawings have been fully considered and found persuasive; hence the objection/s of the Drawings have been withdrawn.  With respect to the claimed limitation/s found claims 5 and 6.  Examiner interprets subject matters claimed in claims 5 and 6 are admitted prior arts. 

Applicant's arguments with respect to 103 rejection/s of claims 1-18 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue, 
By contrast, with regard to the teachings of Crowder, it is seen in FIGS. 3 — 5 thereof that while Crowder describes and illustrates a gaming machine including a 
Accordingly, it is respectfully submitted that Crowder fails to disclose, or otherwise describe or suggest the subject matter of independent claim 1 and those claims depending therefrom.  (Remarks; p. 9 and 10).
Examiner respectfully disagrees.  Claim 1 recites “a projection screen having a curved surface extending from a lower end region thereof to an upper end region thereof, the curved surface corresponding to the upper end region extending such that it is positioned more forward as compared to the curved surface corresponding to the lower end region, a portion of the curved surface extending above the electronic display device.”  Claim 1 does not limit the size, shape, proportion of the upper or lower end region in relation to the screen other than positional relationship between the upper and lower end region; hence the boundary between the upper and lower end region can be arbitrarily determined in Crowder screen as shown below.
[AltContent: connector][AltContent: ][AltContent: oval]		Upper end region
[AltContent: arrow]
Lower end region

Regarding claim 7, applicant/s argue, 
Similarly, with regard to amended independent claim 7, it is respectfully submitted that such claim recites, in part, that the second screen overlaps a sub-portion of the first screen such that the sub-portion of the first screen overlapped by the second 
Examiner respectfully disagrees.  Claim 7 recites “a second screen overlapping a sub-portion of the first screen such that the sub-portion of the first screen overlapped by the second screen is hidden from view from a perspective of a forward observer.”  Claim 7 does not recite “a second screen overlapping only a sub-portion of the first screen such that the sub-portion of the first screen overlapped by the second screen is hidden from view from a perspective of a forward observer.”
	Furthermore, applicant/s argue,
With regard to the assertions in the Office Action that certain features of Applicant’s claims lack criticality, and therefor, would have been obvious, such assertion is baseless and unsupported by the record. In this regard, Applicant respectfully submits that all claimed features are an important aspects of the subject matter of the claims and, for example, serve to provide a display device that is more readily viewable by observers that may be standing or sitting at a vantage point near a front side of a gaming machine.  (Remarks; p. 10).
Examiner respectfully disagrees.  Loose specifically teaches the shape of the screen does not affect the functionality of the invention ([0047]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882